  Case 1:19-cv-00293-MAC Document 1 Filed 07/11/19 Page 1 of 6 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  BEAUMONT DIVISION

 MOHAMMED NAGORI,                                  §
                                                   §
           Plaintiff,                              §
                                                   §
 v.                                                §     CIVIL ACTION No.: 1:19-cv-00293
                                                   §
 AMERICAN SECURITY                                 §
 INSURANCE COMPANY,                                §
                                                   §
           Defendant.                              §
                                                   §

                                      NOTICE OF REMOVAL

       Defendant American Security Insurance Company (“American Security”) files this Notice

of Removal against Plaintiff Mohammed Nagori (“Plaintiff”) pursuant to 28 U.S.C. §§ 1441 and

1446, as follows:

                                    I.        INTRODUCTION

       1.        This case is removable because there is complete diversity between the parties in

this litigation and the matter in controversy exceeds $75,000.00.

                        II.        COMMENCEMENT AND SERVICE

       2.        On June 10, 2019, Plaintiff commenced this action by filing an Original Petition in

the 58th Judicial District Court of Jefferson County, Texas, styled Cause No. A-203953,

Mohammed Nagori v. American Security Insurance Company. 1

       3.        American Security received the service of process through its statutory agent on

June 13, 2019. 2




       1
           See Ex. B-1, Plaintiff’s Original Petition.
       2
           See Ex. A, Citation.
                                                   -1-
   Case 1:19-cv-00293-MAC Document 1 Filed 07/11/19 Page 2 of 6 PageID #: 2



        4.     American Security timely filed an answer in state court on July 8, 2019. 3

        5.     This Notice of Removal is filed within thirty days of the receipt, through service or

otherwise, of Plaintiff’s Original Petition and is timely filed under 28 U.S.C. § 1446(b)(1). This

Notice of Removal is also filed within one year of the commencement of this action, and is thus

timely pursuant to 28 U.S.C. § 1446(c).

                          III.         GROUNDS FOR REMOVAL

        6.     American Security is entitled to remove the state court action to this Court pursuant

to 28 U.S.C. §§ 1332, 1441, and 1446 because this action is a civil action involving an amount in

controversy exceeding $75,000.00 between parties with diverse citizenship.

                         IV.         DIVERSITY OF CITIZENSHIP

        7.     This is an action with complete diversity of citizenship between the Plaintiff and

Defendant.

        8.     Plaintiff is a citizen of Texas. 4

        9.     Defendant American Security is a foreign insurance company. 5

        10.    No change of citizenship has occurred for the parties since commencement of the

state court action. Accordingly, diversity of citizenship exists among the remaining parties to the

litigation.

                          V.         AMOUNT IN CONTROVERSY

        11.    In the Fifth Circuit, a defendant who is served with a pleading requesting an

indeterminate amount of damages has two options. The defendant may (1) remove the case



        3
         See Ex. B-2, Defendant’s Original Answer.
        4
         See Ex. B-1, Plaintiff’s Original Petition, ¶ 3; Ex. G-1, Accurint Comprehensive Address
Report, at p. 2 (demonstrating that Plaintiff has been domiciled in Texas since at least September
1990).
       5
         See Ex. H, Affidavit of Carmen Collazo.
                                                    -2-
  Case 1:19-cv-00293-MAC Document 1 Filed 07/11/19 Page 3 of 6 PageID #: 3



immediately, if it can reasonably conclude that the amount in controversy exceeds $75,000.00, or

(2) the defendant may wait until the plaintiff expressly pleads that the amount in controversy

exceeds that amount or serves some “other paper” indicating that the amount in controversy

exceeds that amount. 28 U.S.C. §§ 1446(b)(3), (c)(3)(A); Bosky v. Kroger Texas LP, 288 F.3d 208,

passim (5th Cir. 2002). Here, this case became removable upon the receipt of Plaintiff’s Original

Petition wherein Plaintiff asserted that he seeks monetary relief over $200,000.00. 6 Thus,

Plaintiff’s Original Petition establishes that the total amount in controversy in the action exceeds

the sum of $75,000.00, and this Court has jurisdiction pursuant to 28 U.S.C. § 1332.

                                        VI.         VENUE

       12.       Venue lies in the Eastern District of Texas, Beaumont Division, pursuant to 28

U.S.C. §§ 1441(a) and 1446(a) because Plaintiff filed the state court action in this judicial district

and division.

                             VII.        CONSENT TO REMOVAL

       13.       No Consent to Removal is necessary as American Security is the only named

defendant in this lawsuit.

                                      VIII.        NOTICE

       14.       American Security will give notice of the filing of this Notice of Removal to all

parties of record pursuant to 28 U.S.C. § 1446(d). American Security will also file with the clerk

of the state court, and will serve upon Plaintiff’s counsel, a notice of the filing of this Notice of

Removal.




       6
           See Ex. B-1, Plaintiff’s Original Petition, ¶ 2.
                                                   -3-
  Case 1:19-cv-00293-MAC Document 1 Filed 07/11/19 Page 4 of 6 PageID #: 4



                         IX.         STATE COURT PLEADINGS

       15.   Copies of all state court pleadings and orders are attached to this Notice of

Removal.

                  X.           EXHIBITS TO NOTICE OF REMOVAL

       16.   The following documents are attached to this Notice as corresponding numbered

exhibits:

             A.     All Executed Process in this case;

             B.     Pleadings asserting causes of action, e.g., complaints, amended complaints,

                    supplemental complaints, petitions, counter-claims, cross-actions, third

                    party actions, interventions, etc., and all answers to such pleadings;

                    1.         Plaintiff’s Original Petition;

                    2.         Defendant American Security Insurance Company’s Original

                               Answer;

             C.     Certified Copy of Docket Sheet;

             D.     A list of all parties in the case, the current status of the removed case, a

                    record of which parties have requested a jury trial, and the name and address

                    of the court from which the case is removed (pursuant to L.R. CV-81(c)(1),

                    (4), and (5));

             E.     A list of all counsel of record, including addresses, telephone numbers, and

                    parties represented;

             F.     Civil Cover Sheet;

             G.     Affidavit of Brian A. Srubar;

                    1.         Accurint Comprehensive Address Report for Mohammed Nagori;



                                                 -4-
   Case 1:19-cv-00293-MAC Document 1 Filed 07/11/19 Page 5 of 6 PageID #: 5



                 H.    Affidavit of Carmen Collazo.

                                 XI.        CONCLUSION

        WHEREFORE, Defendant American Security Insurance Company, pursuant to the statutes

cited herein, removes this action from the 58th Judicial District Court of Jefferson County, Texas

to this Court.

Dated: July 11, 2019

                                             Respectfully submitted,

                                             MCDOWELL HETHERINGTON LLP

                                             By: /s/ Bradley J. Aiken
                                                 Bradley J. Aiken
                                                 State Bar No. 24059361
                                                 Brian A. Srubar
                                                 State Bar No. 24098460
                                             First City Tower
                                             1001 Fannin Street, Suite 2700
                                             Houston, Texas 77002
                                             Telephone: 713-337-5580
                                             Facsimile: 713-337-8850
                                             brad.aiken@mhllp.com
                                             brian.srubar@mhllp.com

                                             ATTORNEYS FOR DEFENDANT




                                               -5-
  Case 1:19-cv-00293-MAC Document 1 Filed 07/11/19 Page 6 of 6 PageID #: 6



                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served on July 11,
2019, on the following counsel of record by Certified Mail:

 Danny Ray Scott
 Scott Law Offices
 P.O. Box 53358
 Houston, Texas 77052
 casenotifications@scottlawyers.com

 Attorneys for Plaintiff

                                                     /s/ Brian A. Srubar
                                                     Brian A. Srubar




                                               -6-
